Title: Thomas Jefferson to Joseph Darmsdatt, 1 July 1814
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          Dear Sir  Monticello July 1. 14.
          I must ask the favor of you to send me 12. barrels of herrings and one of Shad: one half of the herrings to be sent to Lynchburg to the care of mr Robertson merchant of that place,
			 and the
			 other
			 half with the barrel of shad to be sent here by any of the Milton boats.
			 my flour not being as yet sold, I cannot fix the paiment exactly, but it shall be as soon as in my power. accept the assurances of my esteem & respect.
          Th:
            Jefferson
        